Title: From George Washington to Elias Dayton, 7 July 1781
From: Washington, George
To: Dayton, Elias


                  Dear Sir
                     
                     Head Quarters near Dobbs’s Ferry 7th July 1781.
                  
                  I have recd your favor of the 30th ulto.  I take if for granted that this letter will meet you upon your march from Morris Town.  Should you not have advancd too far towards Kingsferry to turn off towards Dobb’s without much Disadvantage, you will be pleased to do it, & inform me of your Arrival upon the West Side, where you will remain till further Orders.  I believe I before mentioned my Desire that you come unincumbered with Baggage as much as possible If I did not, I must now request it—while you halt at Dobbs you will take the proper precautions for the Security of your Party & Baggage.  I am sir Your most humble Servt
                  
                     Go: Washington
                  
               